DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed January 8, 2021. Claims 1, 2, 4, 5, 10-14, 16 and 18-20 were previously pending, with claims 10-14 and 16 withdrawn from consideration. Applicant amended claims 1 and 18. Claims 1, 2, 4, 5 and 18-20 are under consideration.
Applicant’s amendments overcame the previously presented claim rejections. Since no new references were found teaching or suggesting the claims as amended, claims 1, 2, 4, 5 and 18-20 are allowed. In view of allowability of claim 1, the previously withdrawn claims 10-14 and 16 are rejoined with the allowed claims. In conclusion, claims 1, 2, 4, 5, 10-14, 16 and 18-20 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 was filed after the mailing date of the Non-Final Office Action on October 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS does not contain references teaching or suggesting the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 26, 2021